Citation Nr: 1517108	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral shoulder disorder.

3.  Entitlement to service connection for right groin disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to a disability rating in excess of 40 percent for cystitis.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to April 1999, with reserve service afterwards.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in August 2014, and a transcript of the hearing is associated with her claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran or her representative an opportunity to obtain and submit additional evidence, as the representative was unable to attend the Veteran's hearing.  This period has expired without additional evidence being submitted to the record.

The issue of entitlement to service connection for anxiety, to include as secondary to service-connected cystitis been raised by the record, (see August 2014 hearing) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for asthma, right groin, and bilateral shoulder disorders as well as the evaluation for cystitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's August 2014 hearing, she effectively withdrew her appeal on the issue of service connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the Veteran 2014 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wanted to withdraw her appeal concerning the issue of service connection for bilateral hearing loss disability.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 is necessary for this claim since the appeal has been withdrawn.


ORDER

The appeal on the matter of entitlement to service connection for bilateral hearing loss disability is dismissed.   


REMAND

The Veteran testified during her August 2014 hearing before the undersigned that she was in the naval reserves for 3 years at the Naval Air Station at Jacksonville, Florida following her April 1999 active service discharge; and that she received treatment from a private physician in Jacksonville, Florida starting within a year after active service discharge.  That physician treated her for asthma, shoulder, and groin problems, and she also received treatment following service from private chiropractors and emergency rooms.  She had received VA treatment since 2006 or 2007 at VA Jacksonville, with improvement in her cystitis condition in the past year.  She testified that VA put off treatment of her shoulder problems as it would address only one problem at a time, and she had other more important problems that needed treatment.  She also stated, however, that her private physician advised her shortly after service that her muscles were torn so badly that she was getting arthritis in both shoulders.  

It appears that not all relevant medical records have been obtained.  In order to assist the Veteran with her claims pursuant to 38 C.F.R. § 3.159, the RO should secure all relevant medical records from the facilities mentioned which have not already been obtained.  

After any additional records are obtained the Veteran should be afforded appropriate VA examinations.  38 C.F.R. § 3.159.  The Board notes that for the cystitis claim, the most recent VA examination was in February 2012, which was more than 3 years ago, and that for the other claims, medical opinions were rendered based on less than a complete record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any of the claimed disorders since service.  After securing the necessary release, obtain these records, to include all VA medical records of treatment which the Veteran has received since service discharge, to include all VA treatment records for cystitis since December 2010.  

2.  After the above development is completed, the Veteran should be scheduled for an appropriate VA examinations to determine the likely etiology of the claimed asthma, groin disorder, and bilateral shoulder disorder.  It is imperative that the claims file be made available to the examiner(s) for review in connection with the examination(s).  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  All current respiratory, groin, and/or shoulder disabilities should be clearly reported.

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current respiratory, groin, and/or left or right shoulder disorder is causally related to service, including the Veteran's in-service activities of being on board ships, breathing in whatever was aboard them, including gasoline, oils, asbestos, dust, and debris, and pulling shore power cables to ship.  

The examiner should consider all of the evidence of record including the Veteran's service treatment records showing that she received groin treatment in August 1998 but also showing a clear chest X-ray in April 1998 and that in November 1996, March 1998, and February and/or April 1999, she denied having or having had asthma, muscle, and joint problems and was clinically normal; her first post-service treatment records, and all of her lay statements concerning symptoms since service. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of the service-connected cystitis.  The claims folder and copies of all pertinent records must be available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cystitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Thereafter, the RO should readjudicate the Veteran's pending claims in light of all additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


